Citation Nr: 1806000	
Decision Date: 01/31/18    Archive Date: 02/07/18

DOCKET NO.  12-08 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a neck disorder (also claimed as upper back condition), to include as secondary to service-connected lumbosacral degenerative disc disease disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars


ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from June 1978 to June 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for a neck disorder, also claimed as an upper back condition (hereinafter referred to as "neck disorder" collectively).  Based on the Veteran's April 2012 substantive appeal, he maintains that his neck disorder is related to his lower back issue and that his neck has been getting worse due to his posture change and the pressure created by service-connected lumbosacral degenerative disc disease.

Before a decision can be reached on the Veteran's claim, a remand is necessary to ensure that there is a complete record upon which to afford the Veteran every possible consideration.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  The Board finds that a VA examination is needed before it can adjudicate the Veteran's claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board notes that VA's duty to assist includes providing a medical examination or obtaining a medical opinion where, as here, there is competent evidence of symptoms of a disability, and an indication that the claimed disability might be related to the Veteran's service or service-connected disability.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, on remand, the Veteran should be afforded a VA examination that addresses the nature and etiology of his claimed neck disorder. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any additional relevant VA or private treatment records identified by the Veteran, to include records pertaining to cervical spine surgery at University Medical Center in Tucson as identified by the Veteran in his April 2012 substantive appeal.

2.  Thereafter, afford the Veteran a VA examination with an appropriate medical examiner to determine the nature and etiology of his claimed neck disorder.  The claims file, including a copy of this remand, must be made available to, and reviewed by, the examiner.  All tests and studies deemed necessary by the examiner should be performed, and all clinical findings should be reported in detail.  After a review of the record and an examination and interview of the Veteran, the examiner should offer his or her opinion as to the following inquiries:

i)  The examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's neck disorder is caused by, or otherwise etiologically related to, the Veteran's active military service. 

ii)  The examiner should opine as to whether it is at least as likely as not that the neck disorder is (a) caused OR (b) aggravated by the Veteran's service-connected lumbosacral degenerative disc disease disability.  

"Aggravated" for VA purposes means that the condition is permanently worsened beyond its natural progression. 

In rendering such opinion, the examiner should, at a minimum, consider and address the Veteran's contention expressed in his April 2012 substantive appeal that his neck has been getting worse due to posture changes and pressure created by degenerative disc disease of the lumbar spine. 

If the Veteran's lumbosacral degenerative disease disability is found to aggravate his neck disorder, the examiner should identify the percentage of disability that is attributable to the aggravation.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

A complete rationale should be provided for any opinion expressed.  If the examiner is unable to reach an opinion as to any of the information requested above without resorting to speculation, he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought. 

3.  After completing the development requested above, and any other action deemed necessary, re-adjudicate the Veteran's claim.  If the benefit sought is not granted in full, furnish the Veteran and his representative a Supplemental Statement of the Case after affording the requisite time period to respond.  The matter should then be returned to the Board for appropriate appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).






_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




